COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





NEW HAMPSHIRE INSURANCE CO.,

                            Appellant,

v.


DELLA NORTH,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00077-CV

Appeal from the

168th Judicial District Court

of El Paso County, Texas 

(TC# 2007-1386) 





MEMORANDUM  OPINION

            Appellant New Hampshire Insurance Co. and Appellee Della North have filed an agreed
motion to vacate and remand stating that they have agreed that the trial court’s default judgment
against Appellant should be vacated and that the case should be remanded to the trial court for a
full trial on the merits.  The parties request that this Court vacate the trial court’s default
judgment and remand the case to the trial court for a trial on the merits in accordance with the
agreement of the parties.
            Tex.R.App.P. 42.1(a)(2)(B) provides that the court of appeals may “set aside the trial
court’s judgment without regard to the merits and remand the case to the trial court for rendition
of judgment in accordance with” an agreement the parties or their attorneys have signed and filed
with the clerk.
            Having considered the documents on file and the agreed motion, this Court is of the
opinion that Appellant and Appellee should be granted the relief sought.  In accordance with
Tex.R.App.P. 42.1, we hereby vacate the default judgment of the trial court and remand the case
to the trial court for further proceedings in accordance with the parties’ agreement.



December 18, 2009
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Rivera, J. (Not Participating)